MUNGER, TOLLES & OLSON LLP 355 South Grand Ave. 35 th Floor Los Angeles, California 71 (213) 683-9100 December 23, 2014 Aamira Chaudhry Division of Corporate Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Daily Journal Corporation Form 10-K for Fiscal Year Ended September 30, 2013 Filed June 24, 2014 Form 10-Q for the Quarter Ended December 31, 2013 Filed August 13, 2014 Form 10-Q for the Quarter Ended March 31, 2014 Filed on August 15, 2014 File No. 000-14665 Dear Ms. Chaudhry: Following up on our correspondence, Daily Journal Corporation hereby confirms that it will submit its response to the Staff’s December 16, 2014 comment letter by no later than January 23, 2015. If you have any questions, please contact me at (213) 683-9161. Sincerely, /s/ Brett J. Rodda Brett J. Rodda
